                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,
                                                         Case No. 19-CR-0620-WQH

                                      Plaintiff,
                      vs.
                                                         JUDGMENT OF DISMISSAL
 ANDREA FERNANDA AYALA,
                                                                                 FILED
                                    Defendant.


                                                                       SOU
                                                                              I MA~     2 2 1019   J
                                                                             CLERK US lJISI RIC I COURT
                                                                               E N DISTRICT OF CALIFORNIA
                                                                       BY                            DEPUTY

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 D
      granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 D    a jury has been waived, and the Court has found the defendant not guilty; or

 D    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Information:
      21 U.S.C. 952, 960-Importation of Cocaine (Felony)




 Dated:
                                                   Hon. William Q. Haye
                                                   United States Distric udge
